 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9   WILLIAM HOWARD                           Case No. 8:19-cv-01099-JVS-KES
10                Plaintiff,                  ORDER OF DISMISSAL WITH
                                              PREJUDICE AS TO DEFENDANT
11   v.                                       EQUIFAX INFORMATION
                                              SERVICES, LLC
12
     EQUIFAX INFORMATION
13   SERVICES, LLC, and
14   TRANSUNION, LLC,
15               Defendants.
16
17         Plaintiff William Howard and Defendant Equifax Information Services,
18
     LLC (“Defendant”) have announced to the Court that all matters in controversy
19
20   against Defendant have been resolved. A Stipulation of Dismissal with Prejudice
21   of Defendant has been signed and filed with the Court. Having considered the
22
     Stipulation of Dismissal with Prejudice of Defendant, the Court makes and
23
24   delivers the following ruling:
25         IT IS ORDERED that the claims and causes of action asserted herein by
26
     Plaintiff William Howard against Defendant Equifax Information Services, LLC
27
28
                                             1
 1   are in all respect dismissed with prejudice, with costs to be paid by the party
 2
     incurring the same.
 3
 4   Dated this 11th day of February, 2020.
 5
 6
 7                                                  Honorable James V. Selna
                                                    United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
